DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13-18 objected to because of the following informalities:  
Regarding claim 13, the limitation should be corrected to “… grinding and screening the metal mixture to obtain…” to clarify what is being grinded and screened.
Regarding claim 14, the last limitation should be corrected to “…heating the mixture of the first mixed solution and the second mixed solution under stirring…” to clarify what is being heated.
Regarding claim 15, the limitation should be corrected to “wherein a temperature for the heating is 80ºC and a time for the stirring 12-15 hours.”
Regarding claim 16, the limitation on the second step should be corrected to “… then adding an aqueous solution of azodiisobutylamine hydrochloride to the mixture of the lower-layer solution and the trimethylammonium chloride solution to obtain…” to clarify where does the solution is added to. 
Regarding claim 16, the limitation on the third step, “ammonia water” should be corrected to “an ammonia solution”. 
Regarding claim 16, the limitation on the fifth step should be corrected to “… gradually adding the ammonia solution into the mixture of the SiO2…”.
the ceramic composite including SiO2 and La-CeZr-O to obtain…” to clarify what is being grinded and screened. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (CN108060384A) in view of Sivakumar (US20130095340), Hou (CN102719778A) and Scharman (US5320909). 
Regarding claim 10, Yuan teaches a method of forming a dual-ceramic layer thermal barrier coating system (abstract, paragraph 0002) (a method for preparing a thermal barrier coating material). Yuan teaches to form a MCrAlY metal bonding layer on the superalloy substrate by supersonic flame spraying or explosive spraying the MCrAlY metal mixture powder (paragraphs 0009 and 0023-0026) (spraying a metal mixture onto a surface of an alloy using superson flame spraying or explosive spraying to form a bottom layer). Yuan teaches to form a YSZ layer onto the metal bonding layer (bottom layer) as an intermediate layer by plasma spraying the YSZ coating material (paragraphs 0009, 0027-0029). Yuan teaches to form a ceramic lanthanum ceria 2Ce2O7, LCO) layer on the YSZ intermediate layer by plasma spraying to form a surface layer (paragraphs 0009, 0031).
Yuan does not explicitly teach the YSZ layer is formed by liquid plasma spraying. Sivakumar teaches a method of producing a YSZ plasma spray TBC (paragraph 0003 and 0026) and disclose the coating is formed by plasms spraying a YSZ solution precursor (precursor sol) (paragraph 0032). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use YSZ precursor sol as feedstock for plasma spraying YSZ TBC as suggested by Sivakumar in the method of preparing TBC as disclosed by Yuan because Sivakumar teaches it can produce a fine grained dense YSZ layer structure which has relatively superior strain tolerance and also suppresses the ingress of oxidization/corrosive species (pargraph 0032).  
Yuan in view of Sivakumar does not explicitly teach the surface TBC layer contains La-Ce-Zr-O (Yuan teaches it contains La2Ce2O7). However, Hou teaches a thermal spray TBC ceramic material (paragraph 0002) and discloses to use cerium doped lanthanum zirconate powder for thermal spraying to form the cerium doped lanthanum zirconate material (LA-Ce-Zr-O) (paragraph 0010). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the La-Ce-Zr-O as TBC material as suggested by Hou in the method for forming a TBC as disclosed by Yuan in view of Sivakumar because Hou teaches such material has good thermal stability at high terampere, low thermal conductivity and high thermal expansion coefficient (paragraph 0005 and 0008)
2 is included in the surface ceramic composite layer for the TBC. However, Scharman teaches a method of forming a TBC on a MCrAlY metal bond layer by thermal spraying (abstract, column 4 lines 16-20). Scharman teaches to include SiO-2 in the top layer of  the ZrO2 based TBC coating system (column 3 lines 35-41, column 64-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the SiO-2 in the top layer of the TBC as suggested by Scharman in the method of forming TBC as disclosed by Yuan in view of Sivakumar and Hou because Scharman teaches SiO-2 has low thermal expansion and higher thermal conductivity, which would be able to adjust the overall thermal expansion and thermal conductivity of the layer for desired levels of thermal stressed results form in-plane thermal gradients, shock resistance, and insulation while decreasing the size of the in-plane thermal gradient (column 3 lines 40-68). 
Regarding claim 11, Yuan teaches the metal mixture is powder and the ceramic composite is powder (paragraphs 0023-0026, 0031 and 0035).  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (CN108060384A) in view of Sivakumar (US20130095340), Hou (CN102719778A) and Scharman (US5320909) as applied to claims 10-11 above, and further in view of Nienburg (US20100330282) and Ren (CN103074533A).
Regarding claim 12, Yuan in view of Sivakumar, Hou and Scharman teaches all limitations of this claim, except the metal mixture composition and the method of preparing the metal mixture powder. However, Nienburg teaches a method of forming a 
Yuan in view of Sivakumar, Hou, Scharman and Nieburg does not explicitly teaches the method of making the metal mixture powder. However, Ren teaches a method of thermal spraying and discloses a method of forming a mixture of thermal spraying powder. Ren teaches to form a mixture powders with different mass fraction from vacuum melting and atomization to form the powder in less than 20üm, which overlaps with the claimed range (paragraphs 0008-0009). Ren teaches the different component powders with desired amount are mixed together with 5 to 15% polyvinayl alcohol, which also overlaps with the claimed range (paragraphs 0008-0009) (mixing the powders to obtain mixture powder and heating the powder with PVA under stirring to obtained a mixed liquid with 7-10% of PVA by weight). Ren teaches the slurry with the mixture powder is centrifugal atomization spray in vacuum to form agglomerated granules (paragraphs 0010-0011) (vacuum atomization of the mixture liquid to form bottom layer powder). Ren teaches to vacuum sinter the agglomerated particles (paragraph 0011). Yuan teaches the desired metal particles size is 40-55üm, which overlaps with the claimed range (paragraph 0024), thus it would be obvious to form the particles in the similar size during the vacuum atomization process. In the case where 
Regarding the concentrations of the mixture powder, it is well settled that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MEPE 2144.05 II A). It is noted that the Applicant has not established criticality for any of the claimed ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of forming the mixture powder for thermal spraying as disclosed by Ren in the method of forming the TBC as disclosed by Yuan in view of Sivakumar, Hou, Scharman and Nieburg because Ren teaches such method produces powder with more uniform properties from different component (paragraphs 0004-0006), which results from more homogeneous mixing of the components in the powder. 
Regarding claim 13, Ren teaches the sintered particles are crushed (grind) and air flow classicizing to obtain spherical powder of the desired size (pargraph 0012-0013) (screen). Yuan teaches the desired metal particles size is 40-55üm, which overlaps with the claimed range (paragraph 0024). 



Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also amended to overcome the claim objections above. 
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art on the record, Yuan (CN108060384A) in view of Sivakumar (US20130095340), Hou (CN102719778A) and Scharman (US5320909), does not teaches the method of forming the YSZ precursor sol in claim 14, and the method of forming the ceramic composite including SiO2 and La-Ce-Zr-O in claim 16, in the context of claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NGA LEUNG V LAW/Examiner, Art Unit 1717